                                Case 15-28690-AJC                     Doc 53          Filed 02/11/21              Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Southern District of Florida
In re:                                                                                                                 Case No. 15-28690-AJC
Enio Alberto Reyes                                                                                                     Chapter 13
Ismari Avalos
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 113C-1                                                  User: skinner-g                                                             Page 1 of 3
Date Rcvd: Feb 09, 2021                                               Form ID: 3180W                                                            Total Noticed: 50
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 11, 2021:
Recip ID                   Recipient Name and Address
db/jdb                 +   Enio Alberto Reyes, Ismari Avalos, 3551 SW 9 Terrace, Apt. 208, Miami, FL 33135-4353
cr                     +   M&T BANK, Heller Zion, LLP, c/o Fran E Zion, 1428 Brickell Avenue, Suite 700, Miami, FL 33131-3435
93269556               +   AMANDA R DUFFY (ESQ, ASSET ACCEPTANCE (LLC), P O BOX 290335, Tampa, FL 33687-0335
93269558               +   Amex Dsnb, 9111 Duke Blvd, Mason, OH 45040-8999
93383782               +   Bank of America, N.A., P O Box 982284, El Paso, TX 79998-2284
93269561               +   Baptist Hospital of Miami, Po Box 025333, Miami, FL 33102-5333
93269567               +   Central Finl Control, Po Box 660873, Dallas, TX 75266-0873
93269570               +   Corboda Condo HOA, 3551 SW 9 Terrace, Miami, FL 33135-4300
93269573               +   First Federal Credit C, 24700 Chagrin Blvd Ste 2, Cleveland, OH 44122-5662
93269574               +   Florida Pathology Sercvices, 1500 San Remo Ave, Ste 280, Miami, FL 33146-3053
93445392               +   M&T Bank, C/O Heller & Zion, LLP, 1428 Brickell Avenue, Suite 700, Miami, FL 33131-3435
93269581               +   NTB/CBSD, CitiCards Private Label Centralized Bank, Po Box 20507, Kansas City, MO 64195-0507
93269580               +   Northland Group, Inc, Po Box 390846, Minneapolis, MN 55439-0846
93269584               +   Santander Bank Na, 865 Brook St, Rocky Hill, CT 06067-3444

TOTAL: 14

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        EDI: FLDEPREV.COM
                                                                                        Feb 10 2021 03:23:00      Florida Department of Revenue, POB 6668,
                                                                                                                  Bankruptcy Division, Tallhassee, FL 32314-6668
ust                    + Email/Text: USTPRegion21.MM.ECF@usdoj.gov
                                                                                        Feb 10 2021 00:48:00      Office of the US Trustee, 51 S.W. 1st Ave., Suite
                                                                                                                  1204, Miami, FL 33130-1614
cr                     + EDI: RMSC.COM
                                                                                        Feb 10 2021 03:28:00      Synchrony Bank, c/o Recovery Management, 25
                                                                                                                  SE 2 Ave #1120, Miami, FL 33131-1605
93269557               + EDI: BECKLEE.COM
                                                                                        Feb 10 2021 03:28:00      American Express, Po Box 3001, 16 General
                                                                                                                  Warren Blvd, Malvern, PA 19355-1245
93420163                   EDI: BECKLEE.COM
                                                                                        Feb 10 2021 03:28:00      American Express Bank FSB, c/o Becket and Lee
                                                                                                                  LLP, POB 3001, Malvern PA 19355-0701
93398007                   Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Feb 10 2021 00:58:09      Ashley Funding Services, LLC its successors and,
                                                                                                                  assigns as assignee of Syndicated, Office Systems,
                                                                                                                  Inc., Resurgent Capital Services, PO Box 10587,
                                                                                                                  Greenville, SC 29603-0587
93269560                   EDI: BANKAMER.COM
                                                                                        Feb 10 2021 03:28:00      Bank Of America, Attention: Recovery
                                                                                                                  Department, 4161 Peidmont Pkwy., Greensboro,
                                                                                                                  NC 27410
93269562                   EDI: BANKAMER.COM
                                                                                        Feb 10 2021 03:28:00      Bk Of Amer, Po Box 982235, El Paso, TX 79998
93269572                   EDI: BANKAMER.COM
                                                                                        Feb 10 2021 03:28:00      Fia Csna, Po Box 982235, El Paso, TX 79998
93269564                   EDI: BMW.COM
                                                                                        Feb 10 2021 03:28:00      Bmw Financial Services, Attn: Bankruptcy
                                                                                                                  Department, Po Box 3608, Dublin, OH 43016
93269559               + EDI: BANKAMER.COM
                          Case 15-28690-AJC                 Doc 53      Filed 02/11/21          Page 2 of 5
District/off: 113C-1                                         User: skinner-g                                                  Page 2 of 3
Date Rcvd: Feb 09, 2021                                      Form ID: 3180W                                                 Total Noticed: 50
                                                                         Feb 10 2021 03:28:00   Bank of America, Attn: Correspondence
                                                                                                Unit/CA6-919-02-41, Po Box 5170, Simi Valley,
                                                                                                CA 93062-5170
93269563         + EDI: BANKAMER.COM
                                                                         Feb 10 2021 03:28:00   Bk Of Amer, 1800 Tapo Canyon Rd, Simi Valley,
                                                                                                CA 93063-6712
93269565         + EDI: CAPITALONE.COM
                                                                         Feb 10 2021 03:28:00   Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                Salt Lake City, UT 84130-0285
93269566         + EDI: CAPITALONE.COM
                                                                         Feb 10 2021 03:28:00   Capital One, Po Box 30253, Salt Lake City, UT
                                                                                                84130-0253
93300043           EDI: CAPITALONE.COM
                                                                         Feb 10 2021 03:28:00   Capital One Bank (USA), N.A., PO Box 71083,
                                                                                                Charlotte, NC 28272-1083
93269569         + EDI: CITICORP.COM
                                                                         Feb 10 2021 03:28:00   Citibank/The Home Depot, Citicorp Credit
                                                                                                Srvs/Centralized Bankrup, Po Box 790040, Saint
                                                                                                Louis, MO 63179-0040
93269571           EDI: CITICORP.COM
                                                                         Feb 10 2021 03:28:00   Dsnb Macys, 9111 Duke Blvd, Mason, OH 45040
93269575         + EDI: RMSC.COM
                                                                         Feb 10 2021 03:28:00   GECRB/ Old Navy, Attention: GEMB, Po Box
                                                                                                103104, Roswell, GA 30076-9104
93269568           EDI: JPMORGANCHASE
                                                                         Feb 10 2021 03:23:00   Chase Card, Po Box 15298, Wilmington, DE
                                                                                                19850
93269576           Email/Text: camanagement@mtb.com
                                                                         Feb 10 2021 00:48:00   M & T Bank, Attn: Bankruptcy, 1100 Wehrle Dr
                                                                                                2nd Floor, Williamsville, NY 14221
93269577         + EDI: MID8.COM
                                                                         Feb 10 2021 03:28:00   Midland Funding, 8875 Aero Dr Ste 200, San
                                                                                                Diego, CA 92123-2255
93269578         + EDI: MID8.COM
                                                                         Feb 10 2021 03:28:00   Midland Funding, LLC, Dept 12421, Po Box 603,
                                                                                                Oaks, PA 19456-0603
93269579         + Email/Text: bnc@nordstrom.com
                                                                         Feb 10 2021 00:48:46   Nordstrom FSB, Attention: Account Services, Po
                                                                                                Box 6566, Englewood, CO 80155-6566
93314614           EDI: PRA.COM
                                                                         Feb 10 2021 03:28:00   Portfolio Recovery Associates, LLC, POB 41067,
                                                                                                Norfolk VA 23541
93269582         + EDI: PRA.COM
                                                                         Feb 10 2021 03:28:00   Portfolio Recovery Ass, 120 Corporate Blvd Ste 1,
                                                                                                Norfolk, VA 23502-4952
93269583         + EDI: PRA.COM
                                                                         Feb 10 2021 03:28:00   Portfolio Recovery Assoicates, c/o David
                                                                                                Greenbaum, 120 Corporate Blvd, Norfolk, VA
                                                                                                23502-4952
93269585           EDI: CITICORP.COM
                                                                         Feb 10 2021 03:28:00   Sears/cbna, 133200 Smith Rd, Cleveland, OH
                                                                                                44130
93269586         + EDI: RMSC.COM
                                                                         Feb 10 2021 03:28:00   Syncb/brandsmart, Po Box 965036, Orlando, FL
                                                                                                32896-5036
93269587         + EDI: RMSC.COM
                                                                         Feb 10 2021 03:28:00   Syncb/brandsmart, C/o Po Box 965036, Orlando,
                                                                                                FL 32896-0001
93269588         + EDI: RMSC.COM
                                                                         Feb 10 2021 03:28:00   Synchrony Bank, PO box 965035, Orlando, FL
                                                                                                32896-5035
93269590         + EDI: RMSC.COM
                                                                         Feb 10 2021 03:28:00   TJX, PO BOX 530949, Atlanta, GA 30353-0949
93269591           Email/Text: collectionemailgroup@tfcu-fl.org
                                                                         Feb 10 2021 00:48:00   Tropical Financial Cu, 3050 Corporate Way,
                                                                                                Miramar, FL 33025
93269589         + EDI: WTRRNBANK.COM
                                                                         Feb 10 2021 03:28:00   Target N.b., Po Box 673, Minneapolis, MN
                                                                                                55440-0673
93425943           EDI: WFFC.COM
                                                                         Feb 10 2021 03:28:00   Wells Fargo Bank NA, PO Box 10438, Des
                                                                                                Moines IA 50306-0438
93269592         + EDI: WFFC.COM
                                                                         Feb 10 2021 03:28:00   Wffnatbank, Bankruptcy, 4137 121st St,
                                                                                                Urbandale, IA 50323-2310
                              Case 15-28690-AJC                   Doc 53         Filed 02/11/21             Page 3 of 5
District/off: 113C-1                                              User: skinner-g                                                         Page 3 of 3
Date Rcvd: Feb 09, 2021                                           Form ID: 3180W                                                        Total Noticed: 50
93269593               + Email/Text: bankruptcy@wofco.com
                                                                                   Feb 10 2021 00:47:00     World Omni F, Po Box 91614, Mobile, AL
                                                                                                            36691-1614

TOTAL: 36


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 11, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 9, 2021 at the address(es) listed
below:
Name                             Email Address
Fran E Zion
                                 on behalf of Creditor M&T BANK fzion@hellerzion.com ecf@hellerzion.com

Nancy K. Neidich
                                 e2c8f01@ch13miami.com ecf2@ch13miami.com

Office of the US Trustee
                                 USTPRegion21.MM.ECF@usdoj.gov

Ricardo Corona, Esq.
                                 on behalf of Joint Debtor Ismari Avalos bk@coronapa.com rcorona@coronapa.com

Ricardo Corona, Esq.
                                 on behalf of Debtor Enio Alberto Reyes bk@coronapa.com rcorona@coronapa.com


TOTAL: 5
                            Case 15-28690-AJC                 Doc 53      Filed 02/11/21         Page 4 of 5

Information to identify the case:
Debtor 1              Enio Alberto Reyes                                            Social Security number or ITIN   xxx−xx−4822

                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

Debtor 2              Ismari Avalos                                                 Social Security number or ITIN   xxx−xx−4823
(Spouse, if filing)
                      First Name   Middle Name   Last Name                          EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Southern District of Florida

Case number: 15−28690−AJC




Order of Discharge                                                                                                                 12/18


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

          Enio Alberto Reyes                                              Ismari Avalos



             February 9, 2021
                                                                    By the court:
                                                                                    A. Jay Cristol
                                                                                    United States Bankruptcy Judge



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                          For more information, see page 2




Form 3180W (12/01/18)                                        Chapter 13 Discharge                                      page 1
                 Case 15-28690-AJC         Doc 53     Filed 02/11/21       Page 5 of 5




    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
